DETAILED ACTION
Claims 1-22 are pending, and claims 1-10 and 21-22 are currently under review.
Claims 11-20 are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-10 and 21-22 in the reply filed on 9/26/2022 is acknowledged.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/26/2022.

Claim Interpretation
The examiner interprets the term “engine” to merely refer to an apparatus according to broadest reasonable interpretation and absent any specific indication to the contrary.
The examiner notes that the instant claims include several recitations of apparatus functional language (“configured to hold…”, “to hold at least one…”, “to align the field replaceable unit…”) which merely require a structure capable of performing the claimed functions and will be interpreted accordingly.  See MPEP 2114.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 5-10, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott et al. (US 2011/0259862) alone or in view of McMurtry et al. (US 2016/0136730) and Easy-Laser (2018, Top 12 reasons for using laser alignment).
Regarding claim 1, Scott et al. discloses an optical module (10) and processing chamber (100) of an additive manufacturing system, which in combination is considered to meet the limitation of a printing engine [abstract, fig.1-2].  The examiner notes that said chamber (100) of Scott et al. can be removed from said optical module (10), which meets the limitation of a print station holding a removable cartridge as claimed [0061, fig.2].  Scott et al. further teaches that the optical module (10), which is removable from chamber (100), includes laser optics within a housing, which meets the claimed limitations of a laser engine including a replaceable unit with laser optics within a frame [0007, 0022, 0027].  Scott et al. also discloses mounting means on both the optical module (10) and chamber (100) to mount the optical module (10) and chamber (100) in an appropriate position, which is considered to be an “optical alignment system” as claimed because one of ordinary skill would recognize the mounting of Scott et al. to be visible to a user (ie. optical) and to bring the module (10) and chamber (100) in working alignment with each other [0029].
Alternatively, Scott et al. further teaches mounting optical elements within the module (10) on a rail, which meets the limitation of a frame as claimed [0027].  However, Scott et al. does not expressly teach that said optical elements of the module (10) are replaceable as claimed.  McMurtry et al. discloses an additive manufacturing apparatus [abstract]; wherein each optical element of an optical unit may be separately removable to allow for separate maintenance and repair and would have been recognized by one of ordinary skill [0016, 0051].  Therefore, it would have been obvious to one of ordinary skill to modify the apparatus of Scott et al. by making each element of the optical module (10) of Scott et al. to be separately removable to allow for separate maintenance as taught by McMurtry et al.  The examiner submits that the separately removable optical elements of Scott et al. as suggested by the above combination meets the claimed limitations of “at least one removable field replaceable unit”.
Alternatively, Scott et al. does not expressly teach an optical alignment system as claimed.  However, the examiner submits that this feature would have been obvious to one of ordinary skill because optical alignment using lasers for example is well known and conventional.  For example, Easy-Laser discloses several benefits to laser alignment such as fast and accurate means of alignment [p.1].  Therefore, it would have been obvious to modify the mounting of Scott et al. by including laser alignment as a fast and easy means of ensuring desired alignment of the optical module (10) with the chamber (100).  The examiner considers laser alignment to meet the limitation of optical alignment as would have been recognized by one of ordinary skill.
Regarding claims 2-3, the aforementioned prior art discloses the apparatus of claim 1 (see previous).  Scott et al. further teaches that the chamber (100) is sealed and includes a transparent laser window (110) [fig.2, 0030].  Scott et al. further teaches that the chamber (100) is utilized for selective laser sintering, which is known to typically include a powder bed [0003].  The examiner further submits that typical selective laser sintering devices would naturally have been expected to include a powder source (ie. hopper) and means of spreading said powder within the chamber as claimed.  See MPEP 2145(II).
Regarding claim 5, the aforementioned prior art discloses the apparatus of claim 1 (see previous).  The examiner notes that the recitation of “wherein laser light is passed…” is an instance of functional language which merely requires a structure of an apparatus having multipole replaceable units as claimed.  See MPEP 2114.  Accordingly, Scott et al. further teaches that the apparatus can include multiple lasers and respective optical units (10) [0024, 0034].
Alternatively, Scott et al. depicts a laser being passed through several optical elements (30, 40, 50, 60), each of which can be considered as a removable field replaceable unit as suggested by Scott et al. and McMurtry et al. as explained above.
Regarding claim 6, the aforementioned prior art discloses the apparatus of claim 1 (see previous).  Scott et al. further teaches connection to a central computer control, cooling connections to the optical module (10), and providing a vacuum to the chamber (100) [0017, 0026, 0030-0031].  The examiner submits that connections to a separate station (ie. controlling computer, vacuum pump, etc.) as claimed would have naturally flowed from the above features as would have been recognized by one of ordinary skill.  See MPEP 2145(II). 
Regarding claims 7-8, the aforementioned prior art discloses the apparatus of claim 1 (see previous).  The examiner submits that the claimed features would have been expected to be present and would have naturally flowed from the disclosure of Scott et al. the apparatus of Scott et al. would naturally require some means (ie. automatic or manual) to remove the removable module (10) and chamber (100) as would have been recognized by one of ordinary skill, which meets the limitation of a “transporter unit” according to broadest reasonable interpretation.
Regarding claim 9, the aforementioned prior art discloses the apparatus of claim 1 (see previous).  Scott et al. further discloses that the optical module (10) serves to direct a consolidating laser to form a part within the chamber (100) [0003, 0010, fig.2].  The examiner considers the above disclosure to meet the instant claim since a consolidating laser would have been recognized by one of ordinary skill to have the function of creating a two-dimensional (ie. layer) pattern in the scope of additive manufacturing.
Regarding claim 10, the aforementioned prior art discloses the apparatus of claim 1 (see previous).  As stated above, Scott et al. depicts a laser being passed through several optical elements (30, 40, 50, 60), each of which can be considered as a removable field replaceable unit as suggested by Scott et al. and McMurtry et al. as explained above, which meets the limitation of a laser beam being directed “between each other” as claimed.
Regarding claim 21, the examiner submits that the features of claim 21 merely combine the claimed features of claims 1 and 5 and further recite that the field replaceable units direct a laser beam toward the removable cartridge.  Accordingly, the examiner submits that the aforementioned prior art meets the limitations of claim 21 for the same reasons explained above in view of claims 1 and 5 (see previous).  As stated above, Scott et al. further teaches directing a consolidating laser to the chamber (100) [0003, 0010, fig.2].
Regarding claim 22, the examiner submits that the features of claim 21 merely combine the claimed features of claims 1, 5, and 9-10.  Accordingly, the examiner submits that the aforementioned prior art meets the limitations of claim 21 for the same reasons explained above in view of claims 1, 5, and 9-10 (see previous).
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott et al. (US 2011/0259862) and others as applied to claim 1 above, and further in view of Stammberger et al. (US 2018/0133961).
Regarding claim 4, the aforementioned prior art discloses the apparatus of claim 1 (see previous).  The aforementioned prior art does not expressly teach mechanical damping as claimed.  Stammberger et al. discloses that it is known to provide damping between the housing and processing elements of an additive manufacturing apparatus to improve additive manufacturing [abstract, 0067].  Therefore, it would have been obvious to one of ordinary skill to modify the apparatus of the aforementioned prior art by providing vibration damping between the processing components and housing to improve additive manufacturing as taught by Stammberger et al.  The examiner notes that the above combination would have suggested providing damping between the process components and housing (ie. frame), which meets the limitation of “actively mechanically damping” the frame as claimed.

Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A WANG/Primary Examiner, Art Unit 1734